Title: To Alexander Hamilton from Samuel Hodgdon, 28 March 1800
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir—
            Philadelphia 28th March 1800
          
          This morning I am favoured with your letter of the 26th instant—I will immediately make an arrangement, for furnishing the Tents you request, and I will know that they are such as you will approve—
          I am sir, Your Most Obedient servant
          
            Samuel Hodgdon
          
          General Alexander Hamilton 
        